Fourth Court of Appeals
                               San Antonio, Texas
                                    October 11, 2018

                                   No. 04-18-00262-CR

                                  Joe Anthony PEREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 17-03-0189-CRA
                     Honorable Philip A. Kazen, Jr., Judge Presiding


                                     ORDER

      Angela Moore has filed a motion to withdraw as attorney of record. We GRANT Ms.
Moore’s motion to withdraw.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court